United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3174
                         ___________________________

                                    Richard Bower

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: January 7, 2015
                               Filed: January 8, 2015
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas prisoner Richard Bower appeals the district court’s1 dismissal of his
pleading seeking to vacate two prior federal convictions. Because he sought to vacate


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
convictions for which he is no longer serving the sentences, we conclude his pleading
was a petition for a writ of error coram nobis. See Kandiel v United States,
964 F.2d 794, 796 (8th Cir. 1992) (per curiam) (motion seeking to vacate conviction
where sentence was already expired should be treated as coram nobis petition).
Because Bower must seek such relief in the district courts where he was sentenced on
the convictions he seeks to vacate, dismissal was appropriate. See Mustain v.
Pearson, 592 F.2d 1018, 1021 (8th Cir. 1979) (per curiam) (petition for writ of error
coram nobis may be filed only in court where alleged errors occurred).

      Accordingly we affirm.
                     ______________________________




                                         -2-